UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4173 John Hancock Investors Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: January 31, 2010 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Investors Trust Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Corporate Bonds 100.18% (Cost $158,449,381) Consumer Discretionary 26.73% Auto Components 2.45 % Allison Transmission, Inc., Gtd Sr Note (S) 11.000% 11/01/15 $1,000,000 1,055,000 Exide Technologies, Sr Sec Note, Series B 10.500 03/15/13 920,000 938,400 Goodyear Tire & Rubber Company, Sr Note 10.500 05/15/16 145,000 157,325 Sr Sec Note 8.625 12/01/11 245,000 253,575 Tenneco, Inc., Gtd Sr Sub Note 8.625 11/15/14 1,485,000 1,462,725 Hotels, Restaurants & Leisure 6.61 % Chukchansi Economic Development Authority, Sr Note (S) 8.000 11/15/13 795,000 647,925 Downstream Development Authority of the Quapaw Tribe of Oklahoma, Sr Sec Note (S) 12.000 10/15/15 2,000,000 1,720,000 Great Canadian Gaming Corp., Gtd Sr Sub Note (S) 7.250 02/15/15 1,000,000 993,750 Greektown Holdings LLC, Sr Note (H)(S) 10.750 12/01/13 1,000,000 120,000 HRP Myrtle Beach Operations LLC, Sr Sec Note (H)(S) Zero 04/01/12 1,745,000  Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06/15/14 1,000,000 935,000 Landry's Restaurants, Inc., Gtd Sec Sr Note (S) 11.625 12/01/15 360,000 385,200 Little Traverse Bay Bands of Odawa Indians, Sr Note (H)(S) 10.250 02/15/14 1,000,000 250,000 Marquee Holdings, Inc., Sr Note Series B 12.000 08/15/14 215,000 181,138 Mashantucket Western Pequot Tribe, Bond (S) 5.912 09/01/21 275,000 169,903 Bond Series A (H)(S) 8.500 11/15/15 2,000,000 610,000 Mohegan Tribal Gaming Authority, Sr Sub Note 7.125 08/15/14 1,000,000 772,500 MTR Gaming Group, Inc., Gtd Sr Sec Note (S) 12.625 07/15/14 1,055,000 1,036,538 Gtd Sr Sub Note, Series B 9.000 06/01/12 940,000 770,800 Pokagon Gaming Authority, Sr Note (S) 10.375 06/15/14 694,000 724,363 Turning Stone Resort Casino Enterprises, Sr Note (S) 9.125 09/15/14 75,000 73,125 Waterford Gaming LLC, Sr Note (S) 8.625 09/15/14 1,091,000 621,870 Yonkers Racing Corp., Sr Sec Note (S) 11.375 07/15/16 390,000 410,475 Household Durables 1.14 % Standard Pacific Corp., Gtd Note 6.250 04/01/14 155,000 137,175 2 John Hancock Investors Trust Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Consumer Discretionary (continued) Whirlpool Corp., Sr Note 8.000% 05/01/12 $1,500,000 $1,658,408 Leisure Equipment & Products 1.04 % Easton-Bell Sports, Inc., Sr Note (S) 9.750 12/01/16 465,000 484,762 Hasbro, Inc., Sr Note 6.125 05/15/14 1,055,000 1,157,165 Media 12.25 % AMC Entertainment, Inc., Sr Note 8.750 06/01/19 350,000 362,250 Cablevision Systems Corp., Sr Note (S) 8.625 09/15/17 740,000 765,900 Canadian Satellite Radio Holdings, Inc., Gtd Sr Note 12.750 02/15/14 2,000,000 1,220,000 CCH II LLC, Sr Notes (S) 13.500 11/30/16 841,501 1,003,490 Charter Communications Holdings LLC, Sr Note 8.750 11/15/13 575,000 582,906 Cinemark USA, Inc., Gtd Sr Note 8.625 06/15/19 245,000 255,412 Clear Channel Communications, Inc., Gtd Sr Note 10.750 08/01/16 1,385,000 1,038,750 Sr Note, PIK 11.000 08/01/16 1,385,000 879,475 Clear Channel Worldwide Holdings, Inc., Sr Note (S) 9.250 12/15/17 395,000 406,850 Sr Note (S) 9.250 12/15/17 100,000 102,250 CSC Holdings, Inc., Sr Note (S) 8.500 06/15/15 755,000 798,412 Dex Media West LLC, Sr Sub Note (H) 9.875 08/15/13 1,891,000 661,850 DirecTV Holdings LLC, Gtd Sr Note (S) 5.875 10/01/19 355,000 371,370 News America Holdings, Inc., Gtd Note 7.750 01/20/24 980,000 1,161,431 Gtd Note 7.600 10/11/15 1,000,000 1,172,126 Quebecor Media, Inc., Sr Note 7.750 03/15/16 95,000 95,000 Regal Cinemas Corp., Gtd Sr Note 8.625 07/15/19 130,000 134,225 Sirius XM Radio, Inc., Sr Note 9.625 08/01/13 2,530,000 2,580,600 Time Warner Cable, Inc., Gtd Note 8.250 04/01/19 375,000 451,729 Vertis, Inc., Series A, Gtd Sr Note PIK 18.500 10/01/12 480,000 432,000 Videotron Ltee, Sr Note 6.375 12/15/15 300,000 292,500 XM Satellite Radio, Inc., Gtd Sr Note (S) 13.000 08/01/13 1,650,000 1,810,875 Sr Sec Note (S) 11.250 06/15/13 1,005,000 1,075,350 Sr Sub Note (S) 7.000 12/01/14 1,770,000 1,653,003 3 John Hancock Investors Trust Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Consumer Discretionary (continued) Multiline Retail 2.05 % Macy's Retail Holdings, Inc., Gtd Note 8.875% 07/15/15 $1,000,000 $1,090,000 Michaels Stores, Inc., Gtd Sr Note 10.000 11/01/14 85,000 85,850 Gtd Sr Sub Bond 11.375 11/01/16 1,975,000 2,054,000 Personal Products 0.12 % Revlon Consumer Products Corp., Gtd Sr Note (S) 9.750 11/15/15 185,000 190,781 Publishing 0.01 % SuperMedia (H) 8.000 11/15/16 2,000,000 22,500 Specialty Retail 0.53 % Staples, Inc., Sr Note 9.750 01/15/14 500,000 609,929 Toys R Us Property Company LLC, Sr Sec Note (S) 8.500 12/01/17 225,000 231,750 Textiles, Apparel & Luxury Goods 0.53 % Burlington Coat Factory Warehouse Corp., Gtd Sr Note 11.125 04/15/14 360,000 369,900 Hanesbrands, Inc., Gtd Sr Note 8.000 12/15/16 455,000 466,375 Consumer Staples 2.76% Beverages 0.72 % Anheuser-Busch InBev Worldwide, Inc., Gtd Sr Note (S) 7.200 01/15/14 1,000,000 1,143,570 Food Products 1.42 % BFF International, Ltd., Gtd Sr Note (S) 7.250 01/28/20 1,000,000 993,469 Bumble Bee Foods LLC, Sr Sec Note (S) 7.750 12/15/15 140,000 140,700 Bunge Ltd. Finance Corp., Gtd Sr Note 5.350 04/15/14 1,015,000 1,062,503 Dole Food Company, Inc., Gtd Note 8.875 03/15/11 38,000 38,000 Household Products 0.62 % Yankee Acquisition Corp., Gtd Sr Sub Note 8.500 02/15/15 655,000 655,000 Gtd Sr Sub Note Series B 9.750 02/15/17 315,000 315,000 Energy 10.99% Energy Equipment & Services 1.85 % CalEnergy Company, Inc., Sr Bond 8.480 09/15/28 525,000 669,194 Delek & Avner Yam Tethys Ltd., Sr Sec Note (S) 5.326 08/01/13 154,751 158,335 Gazprom, Loan Part Note (S) 9.625 03/01/13 1,000,000 1,117,500 Gibson Energy ULC, Gtd Sr Note (S) 10.000 01/15/18 390,000 385,125 4 John Hancock Investors Trust Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Energy (continued) NGPL Pipeco LLC, Sr Note (S) 7.119% 12/15/17 $525,000 $596,252 Oil, Gas & Consumable Fuels 9.14 % Arch Coal, Inc., Sr Note (S) 8.750 08/01/16 665,000 708,225 Atlas Pipeline Partners LP, Gtd Sr Note 8.125 12/15/15 140,000 129,500 ConocoPhillips, Gtd Note 4.400 05/15/13 1,000,000 1,071,739 Copano Energy LLC, Gtd Sr Note 8.125 03/01/16 250,000 251,875 Devon Energy Corp., Sr Note 5.625 01/15/14 1,035,000 1,132,112 Drummond Company, Inc., Sr Note 7.375 02/15/16 1,760,000 1,729,200 Gulf South Pipeline Company LP, Sr Note (S) 5.750 08/15/12 1,000,000 1,067,009 Kinder Morgan Energy Partners LP, Sr Note 5.125 11/15/14 1,000,000 1,075,967 MarkWest Energy Partners LP, Gtd Sr Note, Series B 8.750 04/15/18 500,000 520,000 Gtd Sr Note, Series B 8.500 07/15/16 500,000 511,250 McMoRan Exploration Company, Gtd Sr Note 11.875 11/15/14 1,100,000 1,199,000 Petro-Canada, Debenture 9.250 10/15/21 1,000,000 1,309,160 Petroleos Mexicanos, Gtd Note (S) 4.875 03/15/15 1,000,000 1,007,500 Gtd Sr Note (S) 6.000 03/05/20 360,000 356,627 Plains All American Pipeline LP, Gtd Sr Note 6.500 05/01/18 1,000,000 1,103,078 Regency Energy Partners LP, Sr Note (S) 9.375 06/01/16 1,140,000 1,235,475 Financials 16.60% Capital Markets 1.56 % Goldman Sachs Group, Inc., Sr Note 6.250 09/01/17 1,000,000 1,076,501 Macquarie Group, Ltd., Sr Note (S) 7.300 08/01/14 275,000 304,745 Morgan Stanley, Sr Note 6.000 04/28/15 1,000,000 1,076,494 Commercial Banks 2.40 % Allfirst Preferred Capital Trust, Gtd Jr Sub Note (P) 1.751 07/15/29 350,000 230,072 Barclays Bank PLC, Jr Sub Note (6.860% to 6-15-32 then 6 month LIBOR + 173 bps) (S) 6.860 09/29/49 1,595,000 1,331,825 Chuo Mitsui Trust & Banking Company, Ltd., Jr Sub Note (5.506% to 4-15-15 then 3 month LIBOR + 249 bps) (S) 5.506 04/15/15 905,000 884,266 5 John Hancock Investors Trust Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Financials (continued) HSBC Finance Capital Trust IX, Note (5.911% to 11-30-15 then 3 month LIBOR + 192.6 bps) 5.911% 11/30/35 $700,000 $590,625 Mizuho Financial Group, Ltd., Gtd Sub Bond 8.375 01/29/49 750,000 751,875 Consumer Finance 2.22 % American Express Credit Corp., Sr Note 5.125 08/25/14 1,000,000 1,064,661 Discover Financial Services, Sr Note 10.250 07/15/19 495,000 591,049 Ford Motor Credit Company LLC, Sr Note 8.700 10/01/14 500,000 517,221 SLM Corp., Sr Note Series MTN 8.450 06/15/18 1,355,000 1,327,900 Diversified Financial Services 4.94 % Astoria Depositor Corp., Series B (S) 8.144 05/01/21 750,000 675,000 Beaver Valley Funding, Sec Lease Obligation Bond 9.000 06/01/17 729,000 799,101 Bosphorus Financial Services, Ltd., Sec Floating Rate Note (P)(S) 2.050 02/15/12 281,250 268,846 CCM Merger, Inc., Note (S) 8.000 08/01/13 2,420,000 1,984,400 ESI Tractebel Acquisition Corp., Gtd Sec Bond Series B 7.990 12/30/11 510,000 510,651 NB Capital Trust IV, Gtd Cap Security 8.250 04/15/27 1,130,000 1,104,575 Odebrecht Finance Ltd., Gtd Sr Note (S) 7.500 10/18/17 725,000 752,188 Orascom Telecom Finance SCA, Gtd Note (S) 7.875 02/08/14 280,000 260,400 TAM Capital, Inc., Gtd Sr Note 7.375 04/25/17 860,000 782,600 Volvo Treasury AB, Gtd Sr Note (S) 5.950 04/01/15 390,000 413,035 Voto-Votorantim Overseas Trading Operations NV, Gtd Sr Note (S) 6.625 09/25/19 235,000 232,650 Insurance 2.56 % CNA Financial Corp., Sr Note 7.350 11/15/19 655,000 686,266 Liberty Mutual Group, Inc., Bond (S) 7.300 06/15/14 750,000 793,961 Gtd Bond (S) 7.500 08/15/36 515,000 491,691 Gtd Note (10.750% to 6-15-30 then 3 month LIBOR + 712 bps) (S) 10.750 06/15/58 1,000,000 1,100,000 Lincoln National Corp., Jr Sub Note (7.00% to 5-17-16 then 3 month LIBOR + 235.75 bps) 7.000 05/17/66 370,000 309,875 Symetra Financial Corp., Jr Sub Bond (8.300% to 10-1-17 then 3 month LIBOR + 417.7 bps) (S) 8.300 10/15/37 520,000 426,400 6 John Hancock Investors Trust Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Financials (continued) Willis North America, Inc., Gtd Sr Note 7.000% 09/29/19 $215,000 $225,593 Real Estate Investment Trusts 1.47 % Dexus Property Group, Gtd Note (S) 7.125 10/15/14 1,000,000 1,061,803 Dupont Fabros Technology LP, Gtd Sr Note (S) 8.500 12/15/17 350,000 358,750 Health Care REIT, Inc., Sr Note 6.200 06/01/16 345,000 354,518 Healthcare Realty Trust, Inc., Sr Note 8.125 05/01/11 165,000 175,046 Plum Creek Timberlands LP, Gtd Sr Note 5.875 11/15/15 345,000 363,611 Real Estate Management & Development 1.45 % Realogy Corp., Gtd Sr Note 10.500 04/15/14 1,095,000 930,750 Gtd Sr Note, PIK 11.000 04/15/14 1,644,337 1,356,578 Health Care 3.25% Health Care Equipment & Supplies 1.21 % Covidien International Finance SA, Gtd Sr Note 5.450 10/15/12 945,000 1,039,687 HCA, Inc., Sr Sec Note (S) 8.500 04/15/19 830,000 877,725 Health Care Providers & Services 1.79 % CIGNA Corp., Sr Note 6.375 10/15/11 635,000 678,412 Express Scripts, Inc., Sr Note 6.250 06/15/14 965,000 1,081,507 Hanger Orthopedic Group, Inc., Gtd Sr Note 10.250 06/01/14 1,000,000 1,065,000 Pharmaceuticals 0.25 % Catalent Pharma Solutions, Inc., Gtd Sr Note 9.500 04/15/15 415,000 388,025 Industrials 13.87% Aerospace & Defense 1.03 % Embraer Overseas, Ltd., Gtd Sr Note 6.375 01/15/20 885,000 880,575 Hawker Beechcraft Acquisition Company LLC, Gtd Sr Note 8.500 04/01/15 780,000 536,250 L-3 Communications Corp., Gtd Sr Sub Note Series B 6.375 10/15/15 200,000 202,500 Airlines 4.90 % Continental Airlines, Inc., Pass Thru Ctf, Series 1991-1, Class A 6.545 02/02/19 293,155 293,155 Pass Thru Ctf, Series 2000-2, Class B 8.307 04/02/18 354,198 329,404 Pass Thru Ctf, Series 2001-1, Class C 7.033 06/15/11 134,755 127,343 Delta Air Lines, Inc., Series 2007-1 Class A 6.821 08/10/22 814,077 795,761 Sr Note (S) 12.250 03/15/15 410,000 424,350 Sr Note (S) 9.500 09/15/14 1,495,000 1,558,537 7 John Hancock Investors Trust Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Industrials (continued) Global Aviation Holdings, Ltd., Gtd Sr Note (S) 14.000% 08/15/13 $1,385,000 $1,395,388 United Air Lines, Inc., Gtd Note 10.400 11/01/16 355,000 382,513 Gtd Note 9.750 01/15/17 715,000 750,750 Gtd Sr Note 12.750 07/15/12 685,000 714,113 Sr Sec Note (S) 12.000 11/01/13 820,000 795,400 Sr Sec Note (S) 9.875 08/01/13 160,000 161,600 Commercial Services & Supplies 3.21 % ACCO Brands Corp., Gtd Sr Note (S) 10.625 03/15/15 615,000 673,425 ARAMARK Services, Inc., Gtd Note 8.500 02/01/15 1,000,000 1,002,500 Geo Group, Inc., Gtd Sr Note (S) 7.750 10/15/17 450,000 459,000 Iron Mountain, Inc., Sr Sub Bond 8.375 08/15/21 760,000 788,500 MSX International UK, Inc., Gtd Sr Sec Note (S) 12.500 04/01/12 1,850,000 1,517,000 Waste Services, Inc., Sr Sub Note 9.500 04/15/14 600,000 621,000 Electrical Equipment 0.18 % Coleman Cable, Inc., Sr Notes (S) 9.000 02/15/18 295,000 291,312 Industrial Conglomerates 0.50 % Hutchison Whampoa International, Ltd., Gtd Note (S) 4.625 09/11/15 385,000 391,965 Gtd Sr Note (S) 6.500 02/13/13 365,000 403,492 Machinery 1.19 % Ingersoll-Rand Global Holding Company, Ltd., Gtd Note 6.000 08/15/13 545,000 602,633 Mueller Water Products, Inc., Gtd Sr Sub Note 7.375 06/01/17 1,420,000 1,278,000 Marine 1.58 % Navios Maritime Holdings, Inc., Sr Note 9.500 12/15/14 2,500,000 2,484,375 Road & Rail 1.28 % CSX Corp., Sr Note 6.300 03/15/12 1,000,000 1,086,811 Kansas City Southern de Mexico SA de CV, Sr Notes (S) 8.000 02/01/18 400,000 394,000 RailAmerica, Inc., Sr Sec Note 9.250 07/01/17 504,000 534,240 Information Technology 1.79% Electronic Equipment, Instruments & Components 1.13 % Freescale Semiconductor, Inc., Gtd Sr Note 8.875 12/15/14 2,000,000 1,780,000 Internet & Catalog Retail 0.27 % GXS Worldwide, Inc., Gtd Sr Note (S) 9.750 06/15/15 430,000 417,100 8 John Hancock Investors Trust Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Information Technology (continued) Software 0.39 % Vangent, Inc., Gtd Sr Sub Note 9.625% 02/15/15 $670,000 $619,750 Materials 11.13% Chemicals 2.88 % American Pacific Corp., Gtd Sr Note 9.000 02/01/15 565,000 557,937 Berry Plastics Corp., Gtd Sec Note 8.875 09/15/14 430,000 414,950 Berry Plastics Escrow LLC, Sr Sec Note (S) 8.250 11/15/15 770,000 777,700 Dow Chemical Company, Sr Note 5.900 02/15/15 1,000,000 1,084,294 Lumena Resources Corp., Sr Note (S) 12.000 10/27/14 850,000 748,259 Sterling Chemicals, Inc., Gtd Sr Sec Note 10.250 04/01/15 1,000,000 965,000 Containers & Packaging 3.74 % Cascades, Inc., Gtd Sr Note (S) 7.875 01/15/20 240,000 244,200 Graphic Packaging International, Inc., Gtd Sr Note 9.500 06/15/17 185,000 197,488 Gtd Sr Sub Note 9.500 08/15/13 2,500,000 2,568,750 Owens-Brockway Glass Container, Inc., Gtd Sr Note 8.250 05/15/13 500,000 510,000 Smurfit-Stone Container Enterprises, Inc., Sr Note (H) 8.375 07/01/12 1,210,000 1,019,425 Sr Note (H) 8.000 03/15/17 1,640,000 1,365,300 Metals & Mining 3.74 % CII Carbon LLC, Gtd Sr Sub Note (S) 11.125 11/15/15 1,930,000 1,949,300 CSN Islands XI Corp, Gtd Sr Note (S) 6.875 09/21/19 250,000 246,875 Essar Steel Algoma, Inc., Sr Note (S) 9.375 03/15/15 500,000 502,500 Freeport-McMoRan Copper & Gold, Inc., Sr Note 8.375 04/01/17 220,000 239,250 Gerdau Holdings, Inc., Gtd Sr Note (S) 7.000 01/20/20 360,000 361,800 Rio Tinto Finance USA, Ltd., Gtd Sr Note 7.125 07/15/28 710,000 793,438 Ryerson, Inc., Sr Sec Note 12.000 11/01/15 1,000,000 1,037,500 Teck Resources, Ltd., Sr Sec Note 10.750 05/15/19 240,000 282,600 Vedanta Resources PLC, Sr Note (S) 6.625 02/22/10 480,000 478,800 Paper & Forest Products 0.77 % Newpage Corp., Gtd Sr Sec Note 11.375 12/31/14 870,000 841,725 9 John Hancock Investors Trust Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Materials (continued) PE Paper Escrow GmbH, Sr Sec Note (S) 12.000% 08/01/14 $95,000 $104,975 Verso Paper Holdings LLC, Sr Sec Note (S) 11.500 07/01/14 245,000 263,375 Telecommunication Services 8.79% Diversified Telecommunication Services 4.66 % Axtel SAB de CV, Sr Note (S) 9.000 09/22/19 260,000 267,150 Sr Note (S) 7.625 02/01/17 810,000 793,800 BellSouth Corp., Debenture 6.300 12/15/15 697,350 746,563 Cincinnati Bell, Inc., Gtd Sr Sub Note 8.375 01/15/14 1,500,000 1,511,250 Citizens Communications Company, Sr Note 7.125 03/15/19 530,000 500,850 Digicel Group, Ltd., Sr Note (S) 8.250 09/01/17 850,000 822,375 Intelsat Bermuda, Ltd., Gtd Sr Note 11.250 02/04/17 1,470,000 1,492,050 Telecom Italia Capital SA, Gtd Sr Note 6.175 06/18/14 1,105,000 1,211,767 Wireless Telecommunication Services 4.13 % CC Holdings GS V LLC, Sr Note (S) 7.750 05/01/17 410,000 441,775 Crown Castle International Corp., Sr Note 7.125 11/01/19 285,000 282,862 Nextel Communications, Inc., Gtd Note 7.375 08/01/15 1,340,000 1,209,350 NII Capital Corp., Gtd Sr Note (S) 10.000 08/15/16 320,000 334,400 Gtd Sr Note (S) 8.875 12/15/19 400,000 398,000 Sprint Capital Corp., Gtd Sr Note 8.750 03/15/32 1,065,000 958,500 Gtd Sr Note 8.375 03/15/12 1,970,000 2,004,475 Gtd Sr Note 6.900 05/01/19 1,000,000 890,000 Utilities 4.27% Electric Utilities 2.58 % BVPS II Funding Corp., Collateralized Lease Bond 8.890 06/01/17 621,000 698,535 CE Generation LLC, Sr Sec Note 7.416 12/15/18 547,500 548,441 Exelon Corp., Sr Note 4.900 06/15/15 1,015,000 1,065,782 FPL Energy National Wind LLC, Sr Sec Note (S) 5.608 03/10/24 286,494 282,709 PNPP II Funding Corp., Debenture 9.120 05/30/16 334,000 370,443 TXU Corp., Sec Bond 7.460 01/01/15 283,840 200,788 United Maritime Group LLC, Sr Sec Note (S) 11.750 06/15/15 475,000 478,563 10 John Hancock Investors Trust Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Utilities (continued) Waterford 3 Funding Corp., Sec Bond 8.090% 01/02/17 $418,045 $423,074 Independent Power Producers & Energy Traders 0.86 % AES Eastern Energy LP, Sr Pass Thru Ctf Series 1999-A 9.000 01/02/17 995,976 1,015,895 Ipalco Enterprises, Inc., Sr Sec Note 8.625 11/14/11 315,000 331,144 Multi-Utilities 0.76 % DTE Energy Company, Sr Note 7.625 05/15/14 1,040,000 1,199,884 Water Utilities 0.07 % Indiantown Cogeneration LP, 1st Mtg Note Series A-9 9.260 12/15/10 106,362 108,505 Convertible Bonds 2.66% (Cost $4,057,545) Consumer Discretionary 1.83% Automobiles 1.74 % Ford Motor Company, Sr Note 4.250 11/15/16 1,490,000 1,994,737 TRW Automotive, Inc., Gtd Sr Note (S) 3.500 12/01/15 720,000 753,300 Household Durables 0.09 % Beazer Homes USA, Inc., Gtd Sr Note 4.625 06/15/24 145,000 139,925 Industrials 0.83% Airlines 0.61 % Continental Airlines, Inc., Sr Note 4.500 01/15/15 400,000 450,000 UAL Corp., Gtd Sr Sub Note 4.500 06/30/21 550,000 505,340 Trading Companies & Distributors 0.22 % United Rentals, Inc., Sr Note 4.000 11/15/15 360,000 353,700 Municipal Bonds 0.26% (Cost $445,000) New York 0.26% City of New York, Build America Bonds 5.206 10/01/31 445,000 411,999 11 John Hancock Investors Trust Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value U.S. Government & Agency Obligations 23.89% (Cost $37,468,260) U.S. Government 0.87% U.S. Treasury, Note 3.375% 11/15/19 $1,400,000 1,373,092 U.S. Government Agency 23.02% Federal Home Loan Mortgage Corp., 30 Yr Pass Thru Ctf 4.500 03/01/39 19,431,032 19,642,041 Federal National Mortgage Association, 30 Yr Pass Thru Ctf 5.500 01/01/37 5,567,474 5,908,047 30 Yr Pass Thru Ctf 4.500 03/01/38 1,776,520 1,796,298 30 Yr Pass Thru Ctf 4.500 09/01/38 2,957,430 2,990,355 30 Yr Pass Thru Ctf 4.500 04/01/39 1,066,466 1,078,339 Government National Mortgage Association, 30 Yr Pass Thru Ctf 4.500 04/15/39 4,806,762 4,880,177 Foreign Government Obligations 0.88% (Cost $1,373,120) Indonesia 0.37% Republic of Indonesia, Sr Bond (S) 5.875 03/13/20 575,000 582,906 Mexico 0.51% Government of Mexico, Sr Note 5.125 01/15/20 315,000 314,213 United Mexican States, Sr Note 5.875 02/17/14 450,000 490,500 Term Loans 1.03% (Cost $1,630,421) Consumer Discretionary 0.34% Greektown Holdings LLC, Term Loan (T)  09/30/10 50,635 50,635 Term Loan 14.500 09/30/10 481,124 483,530 Financials 0.69% CIT Group, Inc., Term Loan 9.750 01/18/12 1,070,000 1,092,291 Collateralized Mortgage Obligations 7.83% (Cost $14,134,804) Collateralized Mortgage Obligations 7.83% American Home Mortgage Assets, Series 2006-6, Class XP IO 2.741 12/25/46 11,582,783 506,747 American Home Mortgage Investment Trust, Series 2007-1, Class GIOP IO 2.078 05/25/47 7,255,953 430,822 American Tower Trust, Series 2007-1A, Class C (S) 5.615 04/15/37 195,000 202,312 12 John Hancock Investors Trust Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Collateralized Mortgage Obligations (continued) Banc of America Funding Corp., Series 2006-B, Class 6A1 5.827% 03/20/36 $745,913 $517,811 Bear Stearns Alt-A Trust, Series 2006-4 Class 3B1 5.842 07/25/36 1,611,319 2,707 Series 2005-3, Class B2 3.177 04/25/35 403,450 21,662 Citigroup Mortgage Loan Trust, Inc., Series 2005-5, Class 2A3 5.000 08/25/35 329,551 315,030 ContiMortgage Home Equity Loan Trust, Series 1995-2 Class A-5 8.100 08/15/25 41,413 38,068 Countrywide Alternative Loan Trust, Series 2006-OA12, Class X IO 3.081 09/20/46 52,714,441 2,141,524 DB Master Finance LLC, Series 2006-1, Class-M1 (S) 8.285 06/20/31 1,000,000 855,020 Downey Savings & Loan Association Mortgage Loan Trust, Series 2005-AR1, Class X2 IO 2.178 03/19/45 9,893,378 420,469 First Horizon Alternative Mortgage Securities, Series 2004-AA5, Class B1 2.636 12/25/34 255,715 20,144 Global Tower Partners Acquisition Partners LLC, Series 2007-1A, Class G (S) 7.874 05/15/37 360,000 349,059 GSR Mortgage Loan Trust, Series 2006-4F Class 6A1 6.500 05/25/36 3,086,153 2,619,373 Series 2004-9, Class B1 3.904 08/25/34 780,251 304,173 Harborview Mortgage Loan Trust, Series 2005-8, Class 1X IO 2.554 09/19/35 6,144,500 233,299 Series 2007-3, Class ES IO 0.350 05/19/47 11,870,308 96,446 Series 2007-4, Class ES IO 0.350 07/19/47 12,649,762 102,779 Series 2007-6, Class ES IO (S) 0.342 08/19/37 9,315,528 75,689 Harborview Corp., NIM Series 2006-9A Class N2 (H)(S) 8.350 11/19/36 311,205  IndyMac Index Mortgage Loan Trust, Series 2004-AR13, Class B1 5.296 01/25/35 317,638 48,747 Series 2005-AR18, Class 1X IO 2.555 10/25/36 12,266,458 398,660 Series 2005-AR18, Class 2X IO 2.294 10/25/36 11,840,386 400,205 Series 2005-AR5, Class B1 4.114 05/25/35 422,685 14,751 Merrill Lynch Mortgage Investors Trust, Series 2006-AF1 Class MF1 6.273 08/25/36 1,206,508 82,748 Provident Funding Mortgage Loan Trust, Series 2005-1, Class B1 3.770 05/25/35 373,282 104,691 Washington Mutual, Inc., Series 2005-AR4 Class B1 4.547 04/25/35 1,451,257 394,727 Series 2007-0A5, Class 2XPP IO 0.999 06/25/47 43,751,755 765,656 Series 2005-6, Class 1CB 6.500 08/25/35 363,670 265,025 Series 2007-OA5, Class 1XPP IO 0.804 06/25/47 37,135,831 406,173 Series 2007-OA6, Class 1XPP IO 0.740 07/25/47 21,891,424 205,232 Asset Backed Securities 1.14% (Cost $1,940,223) Asset Backed Securities 1.14% Countrywide Asset-Backed Certificates, Series 2006-3, Class 2A2 0.411 06/25/36 1,216,588 1,014,019 Dominos Pizza Master Issuer LLC, Series 2007-1, Class M1 (S) 7.629 04/25/37 1,000,000 780,000 13 John Hancock Investors Trust Securities owned by the Fund on January 31, 2010 (Unaudited) Shares Value Preferred Stocks 2.76% (Cost $4,212,769) Consumer Discretionary 0.50% Media 0.50 % Charter Communications, Inc., Series A, 15.000% 31,702 792,545 Financials 2.26% Commercial Banks 0.74 % Wells Fargo & Company, Series L, 7.500% 1,230 1,159,398 Diversified Financial Services 0.96 % Bank of America Corp., Series L, 7.250% 487 440,735 Citigroup, Inc., 7.500% 10,205 1,066,831 Real Estate Investment Trusts 0.56 % Public Storage, Inc., Depositary Shares, Series W, 6.500%, 40,000 890,000 Common Stocks 0.57% (Cost $2,136,718) Consumer Discretionary 0.57% Auto Components 0.31 % Lear Corp. (I) 7,164 492,883 Media 0.26 % Charter Communications, Inc., Class A (I) 11,505 352,398 SuperMedia, Inc. (I) 1,578 57,304 Short-Term Investments 0.07% (Cost $110,000) Par value Value Repurchase Agreement 0.07% Repurchase Agreement with State Street Corp. dated 10-30-09 at 0.01% to be repurchased at $110,000 on 02-01-10, collateralized by $115,000 Federal Home Loan Bank, 0.93% due 3-30-10 (valued at $116,006, including interest). $110,000 110,000 Total investments (Cost $225,958,241) 141.27% Other assets and liabilities, net (41.27%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets. IO Interest Only Security - Interest Tranche of Stripped Mortgage Pool REIT Real Estate Investment Trust (H) Defaulted Security. Currently, the issuer is in default with respect to interest payments. (I) Non-income producing security. 14 John Hancock Investors Trust Securities owned by the Fund on January 31, 2010 (Unaudited) (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $60,817,625 or 38.57% of the Fund's net assets as of January 31, 2010. (T) All or a portion of this security represents an unsettled term loan commitment. Rate will be determined at time of settlement.  At January 31, 2010, the aggregate cost of investment securities for federal income tax purposes was $225,972,896. Net unrealized depreciation aggregated $3,214,292, of which $16,312,909 related to appreciated investment securities and $19,527,201 related to depreciated investment securities. 15 Notes to the Schedule of Investments (Unaudited) Security valuation Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied quotes and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rate quotations supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on bid quotations or evaluated prices, as applicable, obtained from broker-dealers or fair valued as described below. Certain short-term debt instruments are valued at amortized cost. Other portfolio assets and securities where market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Fair value measurements The Fund uses a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs and the valuation techniques used are summarized below: Level 1  Exchange-traded prices in active markets for identical securities. This technique is used for exchange-traded domestic common and preferred equities, certain foreign equities, warrants, rights and futures. Level 2  Prices determined using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and are based on an evaluation of the inputs described. These techniques are used for certain domestic preferred equities, certain foreign equities, unlisted rights and warrants, and fixed-income securities. Also, over-the-counter derivative contracts, including swaps use these techniques. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. Securities using this technique are generally thinly traded or privately placed, and may be valued using broker quotes, which may include the use of the brokers own judgments about the assumptions that market participants would use. 16 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds investments as of January 31, 2010, by major security category or security type: Level 2 Level 3 Total Market Level 1 Significant Significant Value at Quoted Observable Unobservable 01/31/10 Price Inputs Inputs Asset Backed Securities $1,794,019  $1,014,019 $780,000 Collateralized Mortgage Obligations 12,339,749  6,156,048 6,183,701 Common Stocks 902,585 $902,585   Convertible Bonds 4,197,002  4,197,002  Corporate Bonds 157,971,317  155,620,814 2,350,503 Foreign Government Obligations 1,387,619  1,387,619  Municipal Bonds 411,999  411,999  Preferred Stocks 4,349,509 3,556,964  792,545 Term Loans 1,626,456  1,626,456  U.S. Government & Agency Obligations 37,668,349  37,668,349  Short-Term Investments 110,000  110,000  Total Investments in Securities Other Financial Instruments  Totals The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Asset Collateralized Backed Mortgage Corporate Preferred Securities Obligations Bonds Stocks Totals Balance as of 10-31-09 $750,000 $7,526,657 $562,500 - $8,839,157 Accrued discounts/ premiums - 28 1,742 - 1,770 Realized gain (loss) - 776,836 - - 776,836 Change in unrealized gain (loss) 30,000 (1,168,856) 196,186 $184,539 (758,131) Net purchases (sales) - (950,964) 1,590,075 608,006 1,247,117 Net transfers in and/out of Level 3 - Balance as of 01-31-10 Repurchase agreements The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement through its custodian, it receives delivery of securities, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the market value is generally at least 102% of the repurchase amount. The Fund will take constructive receipt of all securities underlying the repurchase agreements it has entered into until such agreements expire. If the seller defaults, the Fund would suffer a loss to the extent that 17 proceeds from the sale of underlying securities were less than the repurchase amount. The Fund may enter into repurchase agreements maturing within seven days with domestic dealers, banks or other financial institutions deemed to be creditworthy by the Adviser. Financial Instruments Futures The Fund may purchase and sell financial futures contracts, including index futures and options on these contracts. A future is a contractual agreement to buy or sell a particular commodity, currency, or financial instrument at a pre-determined price in the future. For more information on futures, please refer to the Funds prospectus, semiannual and annual reports. During the three month period ended January 31, 2010, the Fund used futures to manage duration of the portfolio. The following summarizes the Funds use of futures contracts and the contracts held as of January 31, 2010: Unrealized Number of Expiration Notional Appreciation Open Contracts Contracts Position Date Value (Depreciation) U.S. Treasury 30-Year Bond Futures 10 Long Mar 2010 $1,188,125 $6,563 U.S. Treasury 5-Year Note Futures 22 Short Mar 2011 (2,599,438) (9,969) U.S. Treasury 10-Year Note Futures 27 Short Mar 2010 (3,144,445) (7,805) Total Futures contracts (USD notional amounts) ranged from approximately $2.6 million to $4.6 million for the three month period ended January 31, 2010. Interest Rate Swap Agreements Interest rate swaps represent an agreement between two counterparties to exchange cash flows based on the difference in the two interest rates, applied to the notional principal amount for a specified period. The payment flows are usually netted against each other, with the difference being paid by one party to the other. The Fund settles accrued net receivable or payable under the swap contracts on a periodic basis. For more information on interest rate swaps, please refer to the Funds prospectus, semiannual and annual reports. The following summarizes the interest rate swap contracts held as of January 31, 2010. During the three month period ended January 31, 2010, the Fund entered into interest rate swaps to manage duration of the portfolio. USD Payments Payments Unrealized Notional Made by Received Effective Maturity Appreciation Market Counterparty Amount Fund by Fund Date Date (Depreciation) Value Bank of 3-month America $28,000,000 4.69% LIBOR (a) 9/14/2007 9/14/2010 ($1,250,662) ($1,250,662) (a) At January 31, 2010, the 3-month LIBOR rate was 0.24906%. Interest rate swap notional amount at January 31, 2010 is representative of the activity during the three month period. 18 Fair value of derivative instruments by risk category The table below summarizes the fair values of derivatives held by the Fund at January 31, 2010, by risk category: Financial Asset Liability Instruments Derivatives Derivatives Location Fair Value Fair Value Interest rate contracts Futures  - ($11,211) Interest rate contracts Interest rate - ($1,250,662) swaps Total -  Reflects cumulative appreciation/depreciation on futures. 19 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investors Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 22, 2010 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: March 22, 2010
